Beck, P. J., and Atkinson, J.,
concurring specially. We concur in the ruling made in the first division of the opinion, holding that the court erred in excluding the evidence of the defendant’s witness, Charlie Garrett, as set forth in the first ground of the amendment to the motion for a new trial.. We are of the opinion that this evidence was material and admissible to explain conduct and to ascertain motive on the part of the defendant; though we do not concur in the holding that this conversation was admissible as being a part of the res geste. Civil Code, § 5763.